United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS           November 24, 2003
                             FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50425
                           Summary Calendar


                          JUAN RUDY ENRIQUEZ,

                                                Plaintiff-Appellant,

                                versus

               A. M. STRINGFELLOW; JAMES PAUL KIEL, JR.,

                                                Defendant-Appellees.


          Appeal from the United States District Court
                for the Western District of Texas
                         (A-02-CV-261-JN)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Rudy Enriquez, Texas prisoner number 227122, appeals, pro

se, the FED. R. CIV. P. 12(b)(6) dismissal of his 42 U.S.C. § 1983

action by which Enriquez challenged Texas Board of Pardons and

Paroles’ procedures on due process and equal protection grounds.

(Enriquez’ motion for appointment of counsel is DENIED.)

     A Rule 12(b)(6) dismissal is reviewed de novo.        E.g., McGrew

v. Texas Board of Pardons & Paroles, 47 F.3d 158, 160 (5th Cir.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1995). As a Texas prisoner, Enriquez is precluded from complaining

that the procedures used to determine his parole eligibility were

unconstitutional. See Johnson v. Rodriguez, 110 F.3d 299, 308 (5th

Cir.), cert. denied, 522 U.S. 995 (1997).        Cook v. Texas Dep’t of

Criminal Justice Transitional Planning Dep’t, 37 F.3d 166 (5th Cir.

1994), did not call into question the long-standing rule later

iterated in Johnson that Texas prisoners have no protected liberty

interest   in   parole    and,     therefore,    cannot   challenge   the

constitutionality   of    review    procedures    attendant   to   parole

decisions; the issue was not raised in that case.

     The absence of a protected liberty interest in release on

parole does not, however, preclude an equal protection claim.

Sandin v. Conner, 515 U.S. 472, 487 n.11 (1995).           Nevertheless,

Enriquez does not raise the equal protection claim in his brief;

that issue is abandoned.     E.g., Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

                                            AFFIRMED; MOTION DENIED